Citation Nr: 1450889	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for ganglion cyst of the left wrist. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right testicle disability. 

4. Entitlement to service connection for a right foot disability.

5. Entitlement to a rating in excess of 10 percent for anxiety disorder not otherwise specified with posttraumatic stress disorder (PTSD) prior to July 7, 2009. 

6. Entitlement to a rating in excess of 30 percent for anxiety disorder not otherwise specified with posttraumatic stress disorder (PTSD) from to July 7, 2009. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003 and from September 2004 to March 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the RO.

The Board previously remanded these issues in March 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran's appeal originally included the issues of entitlement to service connection for a left testicle disability. During the pendency of the appeal, the RO, in an August 2014 decision, granted service connection for left varicoceles and assigned a noncompensable rating for the disability effective on March 18, 2008. Therefore, his appeal concerning the issues of service connection for a left testicle disorder has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also points out that a higher rating has been granted for the Veteran's anxiety disorder not otherwise specified with PTSD during the pendency of this appeal. Because higher ratings for this disability are assignable during the relevant time period and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have residuals of a ganglion cyst of the left wrist.

2. The Veteran's tinnitus is not attributable to service or noise exposure therein.

3. Right testicle hydrocele is attributable to service.

4. The Veteran does not have a right foot disability.

5. The Veteran's anxiety disorder not otherwise specified with PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the appeal period. Occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships is not demonstrated. 


CONCLUSIONS OF LAW

1. Ganglion cyst of the left wrist was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3. A right testicle hydrocele was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4. A right foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for a 30 percent rating for anxiety disorder not otherwise specified with PTSD prior to July 7, 2009 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9400, 9411 (2013).

6. The criteria for the assignment of a rating higher than 30 percent for anxiety disorder not otherwise specified with PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9400, 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in April 2008. The claims were last adjudicated in August 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinion obtained in May 2014 are adequate with regard to the issues on appeal, as the May 2014 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examinations to evaluate the nature and etiology of the claimed left wrist, tinnitus, right testicles and right foot disabilities, taking into account the Veteran's reported history of the disabilities. The Agency of Original Jurisdiction was also requested to schedule the Veteran for a VA examination to evaluate the current manifestations and severity of his anxiety disorder not otherwise specified with PTSD. Here, the examiner offered opinions in May 2014 that addresses the etiology of his left wrist, tinnitus, right testicle and right foot disabilities, with due consideration given to the Veteran's reported history of the disabilities. The July 2014 VA examination addressed the current manifestations and severity of the anxiety disorder not otherwise specified with PTSD. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Ganglion Cyst Left Wrist

A July 2006 service treatment record documents the Veteran's complaint of a 3 month history of cyst on his left wrist that was painful when he performed certain tasks. The diagnosis was ganglion of the left wrist.

Subsequent to service, the Veteran contends that he has ganglion cyst of the left wrist or left wrist disability related to his period of service.  However, we conclude that the more probative evidence establishes that the appellant does not have ganglion cyst of left wrist or left wrist disability.

The May 2008 report of VA examination documents that there was no muscle atrophy, wasting or fasciculations of the left wrist. He had full range of motion and full muscle strength. There was no edema, erythema or cyanosis. There was no joint effusion, redness, warmth, or bogginess of the joints of the left wrist, hands or fingers. Sensory examination was intact. He had no difficulty performing opposition of the thumb to fingers. X-ray examination of the left hand was negative.

The May 2014 report of VA examination documents a diagnosis of left wrist ganglion cyst in 2006, resolved. Objective findings were unremarkable and consistent with findings from the previous examination. No cysts or abnormal masses were noted on palpation of the left wrist. The examiner found that there was no objective evidence of a left wrist ganglion cyst. The examiner explained that the Veteran had ganglion cyst of the left wrist in service that spontaneously resolved.

Given its review of the record, the Board finds that the claim of service connection for ganglion cyst of the left wrist must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the more probative evidence establishes that the Veteran does not have current ganglion cyst of the left wrist (or other left wrist disorder) or residuals thereof.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, physical examination showed there was no muscle atrophy, wasting or fasciculations of the left wrist. He had full range of motion and full muscle strength. No cysts or abnormal masses were noted on palpation of the left wrist. There was no edema erythema or cyanosis. There was no joint effusion, redness, warmth, or bogginess of the joints of the left wrist, hands or fingers. Sensory was intact. He had no difficulty performing opposition of the thumb to fingers. X-ray of the left hand was negative. Simply, there was no evidence of residuals of ganglion cyst of the left wrist (or left wrist disability).

The only other evidence of record supporting the Veteran's claim is his various general lay assertions. In this case, the Board finds that the Veteran is competent to state that he has ganglion cyst of the left wrist (or other left wrist disorder). See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). However, in this case, the Board finds the opinion of the VA examiner in the May 2014 report of VA examination to be more probative and more credible. The VA physicians are medical professionals who have reviewed the claims file, considered the reported history, performed physical examination and reviewed the submitted medical literature. The physician used their expertise in reviewing the facts of this case and determined that the Veteran did not have objective evidence of a left wrist ganglion cyst.

It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that there was no pathology (disease or injury) to account for his complaints.

In view of the evidence of record, we find that there is no credible evidence of residuals of a ganglion cyst of the left wrist (or other left wrist disability). 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim of service connection for ganglion cyst of the left wrist must be denied.  




Tinnitus
 
As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. The Veteran asserts that tinnitus began in service due to noise exposure therein. 

The Board is aware that the service treatment records contain no complaints or documentation of tinnitus. In the May 2008 report of VA examination, the Veteran complained of bilateral, progressive hearing loss of sudden onset following exposure to an explosion in 2001. He complained also complained of bilateral tinnitus related to this noise exposure. He reported that the tinnitus consisted of ringing, eardrum popping accompanied by otalgia and sound of voices when no one was present. The ringing occurred three to four times a week in the right ear and once every other week in the left ear and lasted thirty seconds in duration. On examination, he had normal hearing for VA purposes. The examiner recommended that in light of the normal hearing and atypical temporal characteristics of the tinnitus and the phenomenon of hearing voices when no one was present, the Veteran be referred to a different provider to assess the etiology of the tinnitus.

The May 2014 report of VA examination also documents normal bilateral hearing for VA purposes. The Veteran reported recurrent tinnitus that onset in service and occurred three to four times per week and lasted 30 seconds at a time. The Veteran described the tinnitus as a high-pitched/ringing sound of a mild severity. The examiner opined that it was less likely than not that the Veteran's tinnitus onset as a result of military noise exposure. The examiner noted that the Veteran had normal hearing in service and today. The examiner explained that according to the Noise Manual, "only seldom does noise cause a permanent tinnitus without also causing hearing loss." Thus, as there was no evidence of onset of hearing loss or tinnitus in service and given the Veteran's intermittent, brief, and random tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure, it was the examiner's clinical opinion that the Veteran's tinnitus was less likely as not caused by or a result of in-service noise exposure.

On this record, the Board finds that service connection for the current tinnitus is not warranted. Though the Veteran has reported current tinnitus, the evidence does not serve to link the onset of the current tinnitus to disease or injury sustained during a period of service. To that end, the Board notes that in the May 2014 report of VA examination the examiner opined that it was less likely than not that the Veteran's tinnitus onset as a result of military noise exposure. The examiner explained that according to the Noise Manual, "only seldom does noise cause a permanent tinnitus without also causing hearing loss." The examiner concluded that as there was no evidence of onset of hearing loss or tinnitus in service and given the Veteran's intermittent, brief, and random tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure, the Veteran's tinnitus was less likely as not caused by or a result of in-service noise exposure.

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that his tinnitus onset as a result of in-service noise exposure. Further, the Board finds such assertions credible. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). However, in this case, the Board finds the opinion offered by the VA examiner in May 2014 to be more probative. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided research to support the conclusion. The examiner used her expertise in reviewing the facts of this case and determined that the current tinnitus was unrelated to noise exposure sustained in service. It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current tinnitus was related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for tinnitus must be denied. The benefit-of-the-doubt doctrine is no applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



Right Testicle Disability

A September 2000 service treatment record reflects the Veteran's complaint of burning in the bilateral groin with radiation to the left and right flank. The assessment was bilateral groin tenderness to touch. An October 2007 service treatment record documents open wound of the genital organs scrotum and testes, questionable spider bite.

The May 2008 report of VA examination reflects the Veteran's report that before he deployed he developed a pink/purple rash infection that started in his groin that progressed up to his abdomen around his belly button and progressed down in a boxer short type pattern. He was placed on antibiotics; he denied knowing what caused the rash. He reported that his testicles were tender to palpation, especially on the left. He denied having the rash since 2003. Sonogram of the right testes showed the testes was of normal echotexture. No focal right testicular parenchymal lesions were visualized. The right epididymal head and body were normal in size. There were bilateral varicoceles, left greater than right. The impression was normal testicles without focal mass lesions and bilateral varicoceles, left greater than the right.

The May 2014 report of VA examination reflects diagnoses of bilateral hydroceles and left varicoceles. The Veteran complained of some sort of cyst on his left testicle since service. The examiner documented thorough review of the service and post-service treatment records. The examiner opined that it would be resorting to speculation to relate the Veteran's bilateral hydroceles to event of service. The examiner explained that a hydrocele is a fluid-filled sac surrounding a testicle that results in swelling of the scrotum, the loose bag of skin underneath the penis. They are common in newborns, and disappear without treatment within the first year of life, but may persist into adult life. They are generally asymptomatic, and small ones do not typically need treatment. Older boys and adult men can develop a hydrocele due to inflammation or injury within the scrotum. However, there was no specific history of this in service. Since they are generally asymptomatic and small ones may not be clinically obvious but incidentally found on scans performed for other conditions, it is unknown how long the "tiny" hydroceles have been there.

During service, the appellant was seen for a suspected spider bite and reported that the testicles were tender to palpation. In May 2014, an adequate examination disclosed a hydrocele, and the examiner noted that such may develop following inflammation. In this case, we have doubt as to the etiology and onset of the hydrocele and service connection is warranted. 

Right Foot Disability

A February 2006 service treatment record reflects the Veteran was seen in physical therapy for a right ankle sprain. X-ray findings showed bony density superficial to the cuboid compatible with an avulsion fracture. Mild soft tissue swelling was evident. The impression was changes compatible with cuboid avulsion fracture. 

Subsequent to service, the Veteran contends that he has a right foot disability related to his period of service.  However, we conclude that the more probative evidence establishes that the appellant does not have a right foot disability.

The May 2008 report of VA examination reflects the Veterans complaint that he injured his right foot running (he turned it in a pothole). He reported that he was told at the time that he tore the muscle away from the bone at the top of the foot. He was provided a brace and prescribed a one month course of physical therapy. He denied having any surgeries or procedures performed on his right foot. 

He complained of stiffness and weakness and reported that he had fatigability and lack of endurance due to his right foot. He also had pain with prolonged standing and walking (greater than 1.5 hours). He had flare-ups of right foot pain 2-3 times per month that lasted one day in duration. Flare-ups of pain were precipitated by running after his children and doing yard work. Rest, elevation, ice and heat alleviated the right foot pain. 

There was no muscle atrophy, wasting or fasciculations of the right foot. He had full range of motion and full muscle strength. There were no foot deformities. There was no edema, erythema or warmth of the joints or soft tissues of the right foot or ankle. There was no tenderness palpating the joints of the right foot or toes but there was slight tenderness when the plantar aspect and posterior heel and the arch of the site of insertion of the plantar fascia were palpated. Sensation and vibratory and position sense were intact. X-ray of the right foot was normal.

The May 2014 report of VA examination reflects the Veteran's complaint that he broke the ligament in his right foot on top. His reported service injury was running and falling into a pothole. He reported that MRI showed he tore a tendon and he was placed on profile for 2 or 3 weeks. He reported that changes in weather caused his ankle to swell. On examination, the examiner found that there was no objective evidence of a right foot disability.

Given its review of the record, the Board finds that the claim of service connection for a right foot disability must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the more probative evidence establishes that the Veteran does not have current right foot disability.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, physical examination showed there was no muscle atrophy, wasting or fasciculations of the right foot. He had full range of motion and full muscle strength. There were no foot deformities. There was no edema, erythema or warmth of the joints or soft tissues of the right foot or ankle. There was no tenderness palpating the joints of the right foot or toes but there was slight tenderness when the plantar aspect and posterior heel and the arch of the site of insertion of the plantar fascia were palpated. Sensation and vibratory and position sense were intact. X-ray of the right foot was normal. Simply, there was no evidence of a right foot disability.

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he has a right foot disability due to injury sustained in service. Further, the Board finds such assertions credible. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). However, in this case, the Board finds the opinion of the VA examiner in the May 2014 report of VA examination to be more probative and more credible. The VA physicians are medical professionals who have reviewed the claims file, considered the reported history, performed physical examination and reviewed the submitted medical literature. The physician used their expertise in reviewing the facts of this case and determined that the Veteran did not have objective evidence of right foot disability.

It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that there was no pathology (disease or injury) to account for his complaints.

In view of the evidence of record, we find that there is no credible evidence of a right foot disability. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim of service connection for a right foot disability must be denied.  

Anxiety Disorder not otherwise specified with PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The ratings for the Veteran's anxiety disorder not otherwise specified with PTSD have been assigned pursuant to Diagnostic Codes 9400, 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 71 and 80 reflect if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

Analysis

The Veteran's claim for service connection for his anxiety disorder not otherwise specified with PTSD was received in March 2008.  In the appealed rating decision, the RO granted service connection and assigned a noncompensable rating effective on March 18, 2008, the day following his separation from service.

In an October 2009 rating decision, the RO increased the rating for the anxiety disorder not otherwise specified with PTSD to 10 percent effective on March 18, 2008. In an August 2014 rating decision, the RO increased the rating for the anxiety disorder not otherwise specified with PTSD to 30 percent effective on July 7, 2009. These increases during the appeal did not constitute a full grant of the benefit sought. Therefore, the Veteran's claims for increased ratings for the anxiety disorder not otherwise specified with PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board observes that the record indicates that the Veteran failed to report for VA PTSD examinations scheduled in November 2008 and September 2009.

A June 2012 VA psychiatry consult record reflects the Veteran's complaint that he needed a refill of his medications (Zoloft and Trazodone). He reported that he was stable on his medications with no side-effects. He stated that he normally has nightmares once per week but this week had been having nightmares every day. He complained that he was paranoid in crowded places and was hypervigilant. He avoided playing certain video games and going to Wal-Mart and did not go to gun shows. He denied having symptoms of depression and rated his mood as 10/10 (with 10 being best mood). His motivation was variable and his energy was okay. He denied experiencing feelings of guilt. He slept an average of 7-8 hours per night and his appetite was described as okay. He denied suicidal and homicidal ideation and denied any history of suicide attempts. He denied anger episodes, psychotic symptoms and manic symptoms. He reported that he had experienced recent stress because his mother-in-law was dying. He was married (10 years) and had no biological children. He was a full-time student, attending college for network computing. In his leisure time, he enjoyed origami, riding his bicycle and attending church events. 

On mental status examination, his grooming and hygiene were good and he exhibited no psychomotor agitation or retardation. He was cooperative and maintained good eye contact. His speech was unremarkable. He was alert and oriented in all spheres. Attention, concentration and memory were intact. His mood was euthymic and his affect restricted. His thought process was logical and goal-directed and his thought content was intact. His judgment and insight were fair. His diagnosis was history of PTSD and he was assigned a GAF score of 75.

A March 2013 VA psychiatry medication management record reflects that the Veteran was doing well and had no concerns. He needed a refill of his medication (Zoloft). He reported that he had good days and bad days but his bad days did not last long. His motivation was good and he averaged 6-8 hours of sleep per night. He had good and bad dreams about his military experience but was able to return to sleep if a dream woke him up. He denied having paranoia.

The July 2014 report of VA examination reflects a diagnosis of PTSD in partial remission. The examiner indicated that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The Veteran reported that he had been married for 11 years. He acknowledged that he and his wife had problems in the past but reported that they were doing better now. He reported having close attachments with his 3 step-children. He also stated that he had 5 close friends in whom he confided. 

He earned his certification in IT in 2013 and now worked part-time at Staples. He reported that he "loved" his job ("I fix computers, when I want to be alone, I stock shelves"). He reported that his prescribed medications (Zoloft and Trazodone) reduced his depression and improved his sleep. He denied alcohol or prescription drug abuse or illicit drug use. 

He experienced depressed mood and anxiety relative to his PTSD. He was alert and fully oriented. He was casually dressed and his hygiene and grooming appeared to be appropriate. His speech was organized. The examiner documented in detail the symptoms that the Veteran experienced that supported his PTSD diagnosis. The Veteran stated that he enjoyed volunteer work, church activities, origami and spending time with his family and friends. He slept on average 7-8 hours per night. He described his energy and appetite as variable. He reported that he had to force himself to concentrate and when he did, his concentration was good. His self-esteem was described as "ok." He denied current homicidal or suicidal ideation but reported that in 2005 or 2006 he attempted to overdose (attributable to hearing voices, flashbacks and night terrors). There were no signs or symptoms of mania or hypomania and there was no evidence of psychosis. There was no evidence of remote memory impairment. 

Here, the Board finds that the medical and lay evidence reflects that the Veteran's anxiety disorder not otherwise specified with PTSD warrants increase to 30 percent rating prior to July 7, 2009, and throughout the appeal period. The Board finds that the level of severity of the Veteran's psychiatric disability did not significantly change during the course of her appeal. The evidence demonstrates that the Veteran was stable on his medication. He had relatively minor social impairment. While he did complain of being paranoid in crowded places and hypervigilant and avoided playing certain video games and going to Wal-Mart and gun shows, he enjoyed volunteer work, church activities, origami and spending time with his family and friends. Further, he loved his job. In light of the consistency of this evidence, we are not convinced that the appellant became worse on the day of an adequate VA examination. Therefore, the Board must conclude that the Veteran's anxiety disorder not otherwise specified with PTSD has most nearly approximated occupational or social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and his psychiatric disability warrants a 30 percent rating throughout the appeal period.  In this regard, the Veteran's claim is granted.

However, an evaluation in excess of 30 percent is not warranted. Again, the Veteran enjoyed volunteer work, church activities, origami and spending time with his family and friends. This evidence clearly shows that he Veteran enjoyed leisure activities was social and enjoyed social gatherings. Further, he enjoyed his job. Simply, occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships was not demonstrated. 

In finding that a 30 percent rating is warranted throughout the appeal period but that a rating in excess of 30 percent is not warranted, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 30 percent rating is indicative of the Veteran's overall disability picture, reflecting the effects of his anxiety disorder not otherwise specified with PTSD on social and occupational impairment.  As the U.S. Court of Appeals for the Federal Circuit recently explained, evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed in DC 9400, 9411 are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet.App. at 442.  In the context of determining whether a 50 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.  Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411.  We also note that, because many symptoms are enumerated within the various disability ratings and it is the degree of impairment as a result of each symptom that differs within each rating, it is appropriate for the Board to discuss these enumerated symptoms as the level of impairment caused by each symptom accounts for the difference in disability rating.  

The evidence indicates that the Veteran's anxiety disorder not otherwise specified with PTSD had not caused occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, particularly given the fact that the Veteran has not demonstrated more significant social impairment and vocational impairment due to the effects of his anxiety disorder not otherwise specified with PTSD, and, has few of the symptoms listed in the criteria for a 50 percent rating.  The lay and medical evidence do not suggest impairment of short or long term memory, impairment of judgment, impairment of abstract thinking or disturbance of motivation or mood during the appeal period.  Further, there is no indication of homicidal or suicidal ideation, plan or intent. Thus, the Board finds that a 50 percent rating or higher is not warranted. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).  In particular, the Board reiterates that the evidence establishes that he enjoyed volunteer work, church activities, origami and spending time with his family and friends. Although he and his wife had problems in the past, they were doing well now. He had close attachments with his 3 step-children and had 5 close friends in whom he confided. Further, he loved his job.  Here, he does not demonstrate the type of manifestations expected with a 50 percent disability and he certainly does not have reduced reliability and productivity.

For all the foregoing reasons, the Board finds that a 30 percent, but no higher, ratings for the psychiatric disability is warranted throughout the appeal period, but that a rating in excess of 30 percent is not warranted at any time pertinent to this appeal. The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 30 percent rating is met, but finds that the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's anxiety disorder not otherwise specified with PTSD are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's anxiety disorder not otherwise specified with PTSD is contemplated by the 30 percent rating, which take account of both the individual symptoms and the overall impairment caused by the anxiety disorder not otherwise specified with PTSD. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the anxiety disorder not otherwise specified with PTSD on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for anxiety disorder not otherwise specified with PTSD is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for ganglion cyst of the left wrist is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right testicle disability, hydrocele, is granted. 

Entitlement to service connection for a right foot disability is denied.

A 30 percent rating is granted for anxiety disorder not otherwise specified with PTSD, prior to July 7, 2009, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 10 percent for anxiety disorder not otherwise specified with PTSD from July 7, 2009 is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


